People v Lagrand (2020 NY Slip Op 06665)





People v Lagrand


2020 NY Slip Op 06665


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


1036 KA 18-00280

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vISAAC LAGRAND, DEFENDANT-APPELLANT. 


RYAN JAMES MULDOON, AUBURN, FOR DEFENDANT-APPELLANT. 
MICHAEL D. CALARCO, DISTRICT ATTORNEY, LYONS (R. MICHAEL TANTILLO OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Wayne County Court (John B. Nesbitt, J.), rendered April 20, 2017. The judgment convicted defendant, upon his plea of guilty, of assault in the first degree and assault in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court